
	

115 SRES 111 ATS: Celebrating the 150th anniversary of the Alaska Purchase.
U.S. Senate
2017-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 111
		IN THE SENATE OF THE UNITED STATES
		
			April 4, 2017
			Mr. Sullivan (for himself and Ms. Murkowski) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Celebrating the 150th anniversary of the Alaska Purchase.
	
	
 Whereas Secretary of State William H. Seward agreed to purchase Alaska from Russia on March 30, 1867, for approximately 2 cents per acre;
 Whereas the Senate ratified the treaty with Russia regarding the purchase of Alaska on April 9, 1867, and the House of Representatives approved the fund appropriation for that purchase on July 14, 1868;
 Whereas, on August 1, 1868, the Envoy Extraordinary and Minister Plenipotentiary of His Majesty the Emperor of all the Russias acknowledged that $7,200,000 had been received from the United States Treasury as payment in full for the cession of Alaska;
 Whereas New Archangel, later Sitka, served as— (1)the capital of the territory of Alaska from the time of Russian rule until 1906; and
 (2)the location for the signing of the Alaska Purchase on October 18, 1867; Whereas Alaska is home to—
 (1)the highest mountain peak in North America, Denali, which rises 20,310 feet above sea level;
 (2)the northernmost, easternmost, and westernmost points of the United States; (3)more active glaciers and ice fields than in the rest of the inhabited world;
 (4)a variety of animal species, including— (A)the largest concentration of American Bald Eagles and the largest species of brown bear in the United States; and
 (B)90 percent of the sea otters in the world; (5)24 national parks, including the 5 largest national parks in the United States, Wrangell–St. Elias National Park, the Gates of the Arctic National Park and Preserve, Denali National Park and Preserve, Katmai National Park and Preserve, and Glacier Bay National Park, which, together, are larger than the 8 smallest States combined;
 (6)the 2 largest national forests in the United States, the Tongass and Chugach National Forests, spanning more than 37,000 square miles;
 (7)more than 38 percent of the shoreline and nearly 54 percent of the coastline of the United States; and
 (8)more Federal land than there is total land in the States of Texas and Nebraska combined; Whereas, in 1913, the first act of the first Territorial Legislature of Alaska was to grant women suffrage;
 Whereas there are 229 federally recognized tribes in Alaska and 20 Alaska Native languages are spoken in the State;
 Whereas, on December 18, 1971, the landmark Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) was signed into law, which established 13 Alaska Native Regional Corporations and more than 200 Alaska Native Village Corporations;
 Whereas more than 44,000,000 acres of land in Alaska are under Alaska Native ownership; Whereas the 3 most diverse census tracts in the United States are located in the Municipality of Anchorage;
 Whereas, during World War II, the Imperial Japanese Navy invaded and occupied portions of the Aleutian Islands of Alaska;
 Whereas Alaska has— (1)12 major military bases and stations that are home to honorable men and women who serve the United States in the Armed Forces; and
 (2)the highest number of veterans in the United States per capita; Whereas some of the highest producing oil and natural gas fields in the United States are on the North Slope in Alaska;
 Whereas more crude oil has been produced from State lands on the North Slope in Alaska than from Federal lands in the Central Gulf of Mexico;
 Whereas the ports of Alaska consistently process the highest volume of commercial seafood that lands in the United States;
 Whereas Alaska has vast reserves of minerals and the Red Dog Mine is one of the largest zinc mines in the world;
 Whereas Alaska has produced world record-breaking agricultural products, such as the heaviest cabbage at 138.25 pounds and the heaviest broccoli at 35 pounds;
 Whereas the Aurora Borealis is visible from Fairbanks an average of 243 days each year; Whereas Girdwood was recognized by National Geographic as the world’s best ski town;
 Whereas, in the northernmost town in Alaska, the sun does not set for approximately 80 days in the summer and does not rise for approximately 60 days in the heart of winter;
 Whereas President Dwight D. Eisenhower signed the proclamation admitting Alaska to the United States on January 3, 1959; and
 Whereas Alaska is the largest State in the United States in land area at more than 586,000 square miles and constitutes almost 1/5 the size of the contiguous United States: Now, therefore, be it
		
	
 That the Senate commends the State of Alaska on, and joins with the people of the State of Alaska in celebrating, the 150th anniversary of the Alaska Purchase.
		
